UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS ZAVALA, a/k/a Jesus Zavola, a/k/a Jesus Carnegro
Zavalia, a/k/a Chico Zavala, a/k/a Antonio Esparaza, a/k/a
Jesus Carnegro Zavala,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cr-00066-MR-DLH-1)


Submitted:   August 6, 2015                 Decided:   August 11, 2015


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.   Jill Westmoreland Rose, Acting United
States Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jesus Zavala was sentenced to 48 months’ imprisonment after

pleading      guilty   to       illegal       reentry         of   a   deported   alien,   in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                              Zavala’s only

argument      on   appeal           is     that       the    district     court    committed

significant procedural error in failing to sufficiently explain

its chosen sentence.            We affirm.

      We review a defendant’s sentence for reasonableness using

an abuse-of-discretion standard.                            Gall v. United States, 552

U.S. 38, 51 (2007).             Under this standard, a sentence is reviewed

for both procedural and substantive reasonableness.                               Id. at 51.

A district court’s failure to adequately explain its sentence is

a significant procedural error.                   Id.

      In   evaluating           a        sentencing         court’s     explanation   of   a

selected sentence, we have consistently held that, while the

district court must consider the statutory factors and explain

the sentence, it need not “robotically tick” through every 18

U.S.C. § 3553(a) (2012) factor on the record, particularly when

the   court    imposes      a       sentence      within       the     properly   calculated

Guidelines range.           United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).            At the same time, the district court “must

make an individualized assessment based on the facts presented.”

Gall, 552 U.S. at 50.               While the “individualized assessment need

not be elaborate or lengthy, . . . it must provide a rationale

                                                  2
tailored to the particular case at hand and adequate to permit

meaningful appellate review.”          United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).                    We

have   applied     these   standards    in   the    record      before   us,   and

conclude that the district court’s explanation of the sentence

was sufficient.

       Accordingly, we affirm the district court’s judgment.                    We

dispense    with    oral    argument    because         the    facts   and   legal

contentions   are    adequately   presented        in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       3